DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (US 20080056920) in view of Nikolic et al. (US 2012/0046765).
With respect to claim 1, Griffiths et al. discloses an actuator device (item 60) for converting an electrical input into a mechanical output (Paragraph 43) comprising: a field-driven electroactive polymer actuator (Paragraph 40); a current sensor (item 47), wherein the current sensor is arranged to sense a current flowing to the electroactive polymer actuator (Fig 2, paragraph 46); and a control circuit (item 40), wherein the control circuit is arranged to drive the electroactive polymer actuator (Fig 1), wherein the control circuit is arranged to control the driving of the actuator in dependence on the sensed current, thereby to provide a predetermined charge delivery to the actuator based on current monitoring to implement particular changes in actuation level and then to maintain an actuation level using voltage control (Paragraphs 43-46).
Griffiths et al. does not disclose explicitly that the control circuit comprises a controllable voltage source.
Nikolic et al. teaches a drive circuit for a piezoelectric device in which the control circuit comprises a controllable voltage source (Paragraph 30).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the controllable voltage source of Nikolic et al. with the arrangement of Griffiths et al. for the benefit of providing improved control of the feedback-based driving of the piezoelectric element (Paragraph 30 of Nikolic et al.). 
With respect to claim 2, the combination of Griffiths et al. and Nikolic et al. discloses the device as claimed in claim 1.Griffiths et al. discloses that the particular changes comprise actuation to at least one specific actuation levels (Paragraph 43).
With respect to claim 3, the combination of Griffiths et al. and Nikolic et al. discloses the device as claimed in claim 1. Griffiths et al. discloses that the voltage source is arranged to deliver a maximum voltage of at least 50V (Paragraph 50).
With respect to claim 4, the combination of Griffiths et al. and Nikolic et al. discloses the device as claimed in claim 1. Nikolic et al. discloses that he predetermined charge delivery is provided with an actuation voltage which exceeds the voltage level during the voltage control (Fig 4).
With respect to claim 5, the combination of Griffiths et al. and Nikolic et al. discloses the device as claimed in claim 1. Griffiths et al. discloses that the predetermined charge delivery is provided by a current source of the control circuit (Fig 1, paragraph 43).
With respect to claim 6, the combination of Griffiths et al. and Nikolic et al. discloses the device as claimed in claim 1. Nikolic et al. discloses that the predetermined charge delivery is provided by adjusting a voltage level of the voltage source of the control circuit (Paragraph 30).
With respect to claim 7, the combination of Griffiths et al. and Nikolic et al. discloses the device as claimed in claim 1. Griffiths et al. discloses a current limiting circuit, wherein the current limiting circuit is arranged to limit a charging current provided to the actuator (Paragraph 43).
With respect to claim 8, the combination of Griffiths et al. and Nikolic et al. discloses the device as claimed in claim 1. Griffiths et al. discloses that the controller is further adapted to monitor a resistance value of the actuator and adapt the predetermined current delivery in response to the monitored resistance value (Paragraph 46).
With respect to claim 9, Griffiths et al. discloses a method of driving a field-driven electroactive polymer actuator (item 60, paragraph 40), comprising: applying a voltage to the actuator so as to change an actuation state of the actuator (Paragraph 43); sensing a current flowing to the actuator (item 47, paragraph 43); and controlling the actuation of the actuator in dependence on the sensed current (Paragraph 43), thereby to provide a predetermined charge delivery for a particular change in actuation level of the actuator (Paragraph 43).
Griffiths et al. does not disclose explicitly maintaining an actuation level using voltage control.
Nikolic et al. teaches a drive circuit for a piezoelectric device including maintaining an actuation level using voltage control (Paragraph 30).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the controllable voltage source of Nikolic et al. with the arrangement of Griffiths et al. for the benefit of providing improved control of the feedback-based driving of the piezoelectric element (Paragraph 30 of Nikolic et al.). 
With respect to claim 10, the combination of Griffiths et al. and Nikolic et al. discloses the method as claimed in claim 9. Griffiths et al. discloses applying a maximum voltage of at least 50V (Paragraph 50).
With respect to claim 11, the combination of Griffiths et al. and Nikolic et al. discloses the method as claimed in claim 9. Griffiths et al. discloses providing the predetermined charge delivery using a current source (Fig 1, paragraph 43).
With respect to claim 12, the combination of Griffiths et al. and Nikolic et al. discloses the method as claimed in claim 9. Griffiths et al. discloses limiting a charging current provided to the actuator (Paragraph 43).
With respect to claim 13, the combination of Griffiths et al. and Nikolic et al. discloses the method as claimed in claim 9. Griffiths et al. discloses monitoring a resistance value of the actuator and adapting the predetermined current delivery in response to the monitored resistance value (Paragraph 46).
With respect to claim 14, the combination of Griffiths et al. and Nikolic et al. discloses the device as claimed in claim 1. Griffiths et al. discloses that the voltage source is arranged to deliver a maximum voltage of at least 100V (Paragraph 50).
With respect to claim 15, the combination of Griffiths et al. and Nikolic et al. discloses the device as claimed in claim 1. Griffiths et al. discloses that the voltage source is arranged to deliver a maximum voltage of at least 200V (Paragraph 50).
With respect to claim 16, the combination of Griffiths et al. and Nikolic et al. discloses the method as claimed in claim 9. Griffiths et al. discloses applying a maximum voltage of at least 100V (Paragraph 50).
With respect to claim 17, the combination of Griffiths et al. and Nikolic et al. discloses the method as claimed in claim 9. Griffiths et al. discloses applying a maximum voltage of at least 200V (Paragraph 50).
With respect to claim 18, the combination of Griffiths et al. and Nikolic et al. discloses the method as claimed in claim 9. Nikolic et al. discloses providing the predetermined charge delivery by adjusting a voltage level of a voltage source (Paragraph 30).
Response to Arguments
Applicant's arguments filed 25 March 2022 have been fully considered but they are not persuasive.
Applicant argues that Griffiths does not disclose that the controller is arranged to control driving of the actuator in dependence on the sensed electric current. However, the cited portions of Griffiths (Paragraphs 43-46) clearly describe the regulation (control) of the driving of the actuator in response to sensed current, as the sensed current is described as being used to ensure that the power output of the actuator is regulated to keep power output within the desired range. 
Applicant argues that Griffiths does not disclose that the controller is arranged to maintain actuation level using voltage control. However, it is not Griffiths alone that is relied upon to show this feature. Instead, it is the combination of Griffiths and Nikolic that is relied upon to show this feature. It is Nikolic that teaches the voltage control, which in combination with Griffith, results in a controller arranged to maintain the actuation level with voltage control.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837